Citation Nr: 1022367	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  03-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for headaches to 
include as secondary to service-connected disability.

2. Entitlement to service connection for bilateral hip 
disability, including arthritis, to include as secondary to 
service-connected disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans 

WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. H.


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1969 to September 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In November 2006, the Veteran appeared at a hearing before 
the undersigned, a transcript of the hearing is in the 
Veteran's file.

In May 2007, the Board remanded the claims for further 
development.  

The claims of service connection for bilateral hip arthritis 
to include as secondary to service-connected disability and 
the reopen the claim of service connection for headaches to 
include as secondary to a service-connected disability are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. In a rating decision in September 2000, the RO denied the 
reopening of the claim of service connection for headaches; 
after the Veteran was notified of the adverse determination 
and of his appellate rights, he did not appeal the denial of 
the claim and the rating decision became final.

2. The additional evidence presented since the rating 
decision by the RO in September 2000 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for headaches to include as secondary 
to service-connected disability.




CONCLUSIONS OF LAW

1. The rating decision in September 2000 by the RO, denying 
the reopening of the claim of service connection for 
headaches, became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision by the RO in September 2000, denying the reopening 
of the claim of service connection for headaches, is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for headaches to include 
as secondary to a service-connected disability, further 
discussion here of compliance with the VCAA with regard to 
the claim to reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection 

In a rating decision in September 2000, the RO denied the 
reopening of the claim of service connection for headaches.  
After the Veteran was notified of the adverse determination 
and of his appellate rights, he did not appeal the denial of 
the claim and the rating decision became final based on the 
evidence then of record. 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Although the prior rating decision by the RO became final, 
the claim may nevertheless be reopened if new and material 
evidence is presented.  
38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are 
presumed true except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion). 

Evidence Previously Considered

In a rating decision in September 2000, the RO denied the 
reopening of the claim of service connection for headaches on 
the grounds that new and material evidence was not presented.  

The evidence at the time of the last prior final denial in 
September 2000 is summarized below. 

The service treatment records show that in November 1978 the 
Veteran was a vehicle that was hit by a train.  He sustained 
contusions and deep lacerations to the scalp and forehead and 
injuries to the cervical spine and low back.  The Veteran 
complained of right-sided, frontal headaches were the 
laceration occurred.  In March 1979, July 1980, August 1980, 
October 1980, and April 1986 headaches were documented.  In 
November 1979, tension headaches were diagnosed.  

After service on VA examination in November 1986, the 
assessment was tension headaches.  The examiner noted the 
onset of the headaches was in 1978 in a motor vehicle 
accident. 

In a rating decision in June 1987, the RO denied service 
connection for tension headaches because tension headaches 
were not considered to be a disease or injury for the purpose 
of VA disability compensation.  

VA records from 1988 to 1989 document headaches.  On VA 
examination in August 1995, the examiner noted that the 
service-connected cervical disability caused occasional 
occipital-type headaches.  Headaches were also associated 
with sinusitis.  VA records from 1988 to 1989 continue to 
note headaches.  On VA examination in October 1999, the 
diagnosis was tension headaches with a history of sinusitis.  

In a rating decision in November 1999, the RO denied service 
connection for tension headaches based on the determinations 
that the evidence did not establish a relationship between 
tension headaches and the service-connected scars of the 
forehead and scalp and that tension headaches were not a 
chronic condition subject to service connection.  

In a rating decision in September 2000, the RO denied the 
reopening of the claim of service connection for tension 
headaches because new and material evidence had not been 
presented.  

Additional Evidence

The additional evidence presented since the rating decision 
in September 2000 consists of VA records from 2002 to 2008, 
which document headaches, including tension headaches.  On VA 
examination in November 2007, the Veteran's scars on his 
scalp and forehead were tender to palpation.  

Analysis 

As the additional evidence documents that the Veteran's head 
scars are tender and he continuously has had headaches, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim, that is, that his headaches, 
including tension headaches, maybe due to his service-
connected residual scarring on the forehead and scalp, which 
raises a reasonable possibility of substantiating the claim 
and the claim is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for headaches to include as secondary to 
service-connected disability is reopened.  To this extent 
only the appeal is granted. 




REMAND

On the reopened claim of service connection for headaches, 
under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability, but (D) does not contain sufficient 
medical evidence to make a decision on the claim.  

In this case, the Board determines that a VA medical 
examination and VA medical opinion are needed to decide the 
claim.  And under the duty to assist further development is 
needed. 

On the claim of service connection for a bilateral hip 
disability to include as secondary to the service-connected 
low back disability and right and left knee disabilities, a 
private MRI in October 2006 showed minimal degenerative 
changes.  VA records from 2006 to 2008 document the Veteran's 
complaints of hip pain. 

As the evidence of record is insufficient to decide the claim 
on a secondary basis, under the duty to assist further 
development is needed.  

Accordingly, the claims are REMANDED for the following 
action:

1. Afford the Veteran a VA examination to 
determine whether the Veteran has chronic 
headaches, including tension headaches, 
and, if so:

a).  Whether it is at least as likely as 
not that the current headaches, including 
tension headaches, if found, are related 
to the headaches in service, following the 
Veteran's injuries in a vehicle accident 
in 1978?  

The examiner is asked to comment on the 
clinical significance that in service in 
November 1978 the Veteran was in vehicle 
that was hit by a train and he sustained 
contusions and deep lacerations to the 
scalp and forehead among other injuries.  
He was subsequently treated for tension 
headaches and headaches were documented in 
1979, in 1980, and on separation 
examination in April 1986. 

b). Alternatively, whether it is at least 
as likely as not that the current 
headaches, including tension headaches, if 
found, are caused by or aggravated by the 
service-connected scarring on the forehead 
and scalp and the service-connected 
disability of the cervical spine or any 
other service-connected disability? 

In this context, the term "aggravation" 
means a permanent increase in headaches, 
that is, an irreversible worsening beyond 
natural progress or clinical course and 
character of the condition as contrasted 
to a temporary worsening of symptoms, due 
to any service-connected disability.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made available 
to the examiner for review.  

2. Afford the Veteran a VA examination to 
determine whether the Veteran has a 
bilateral hip disability, including 
arthritis, and, if so, whether it is at 
least as likely as not that the current 
bilateral hip disability is caused by or 
aggravated by the service-connected 
lumbosacral strain, right and left knee 
arthritis and left knee instability, and 
arthritis of the right and left ankles. 

In this context, the term "aggravation" 
means a permanent increase in any hip 
disability, that is, an irreversible 
worsening beyond natural progress or 
clinical course and character of the 
condition as contrasted to a temporary 
worsening of symptoms, due to any 
service-connected disability.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

The claims folder should be made available 
to the examiner for review.  

3. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.






The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


